  Case 20-22819           Doc 33     Filed 02/05/21 Entered 02/05/21 13:08:21               Desc Main
                                       Document     Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF UTAH

 In re:
                                                                  Bankr. Case No. 20-22819
 Jared Belcher
                                                                           Chapter 7
            Debtor(s).

    TRUSTEE’S SECOND DIRECTIVE TO DEBTOR(S) REGARDING TURNOVER
                          OF 2020 TAX RETURNS AND TAX REFUNDS

            The Chapter 7 Trustee (the “Trustee”) directed you at your meeting of creditors to
(i) provide her with copies of all 2020 Federal and State Tax Returns filed by you or filed on your behalf,
                  and (ii) to turnover any Federal or State tax refunds that you receive.
          You are now reminded of your duty to cooperate with the Trustee and follow her Directive.
                     YOU MUST TAKE BOTH OF THE FOLLOWING ACTIONS:
        1.      TURN OVER TAX RETURNS: You must send complete, signed copies of your 2020
Federal and State Tax Returns to the Trustee as soon as you file them with the relevant taxing authorities.
Please provide copies because originals will not be returned. Tax Returns may be provided to the Trustee
through your counsel, or as follows:
                  (a)     e-mailed to the Trustee at hunttrustee@gtlaw.com; or
                  (b)     mailed to Peggy Hunt, Chapter 7 Trustee, 222 South Main Street, 5th Floor, Salt
                          Lake City, UT 84101

        2.       TURN OVER TAX REFUNDS: If you are entitled to Federal and/or State Tax Refunds you
should have the Refunds issued to you by check—do not have any Refunds deposited into any account.
Upon receiving Refunds, do not cash, endorse or otherwise negotiate your Refund check(s), and do not
spend any Refund money. You must immediately turn the full amount of the Refunds over to the
Trustee by delivering the Refund checks to Peggy Hunt, Chapter 7 Trustee, 222 South Main Street, 5th
Floor, Salt Lake City, UT 84101. The Trustee will calculate the share of the Refunds that must be paid to
creditors, and return the balance to you - less any sums that you have agreed to have deducted from your
Refunds.

  YOUR FAILURE TO COMPLY WITH THIS SECOND DIRECTIVE MAY RESULT IN THE
  TRUSTEE TAKING APPROPRIATE ACTION AGAINST YOU, INCLUDING BY FILING A
            LAWSUIT AGAINST YOU TO REVOKE YOUR DISCHARGE.
            YOUR ATTORNEY, IF YOU HAVE ONE, HAS RECEIVED A COPY OF THIS DOCUMENT.
            PLEASE CONTACT YOUR ATTORNEY IF YOU HAVE ANY QUESTIONS OR CONCERNS.


          DATED February 5, 2021.


                                                          / s / Peggy Hunt
                                                          Chapter 7 Trustee
